Name: Commission Implementing Decision (EU) 2015/522 of 25 March 2015 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Hungary (notified under document C(2015) 1711)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  agricultural policy;  regions of EU Member States
 Date Published: 2015-03-27

 27.3.2015 EN Official Journal of the European Union L 82/111 COMMISSION IMPLEMENTING DECISION (EU) 2015/522 of 25 March 2015 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Hungary (notified under document C(2015) 1711) (Only the Hungarian text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Avian influenza is an infectious viral disease in birds, including poultry. Infections with avian influenza viruses in domestic poultry cause two main forms of that disease that are distinguished by their virulence. The low pathogenic form generally only causes mild symptoms, while the highly pathogenic form results in very high mortality rates in most poultry species. That disease may have a severe impact on the profitability of poultry farming. (2) Avian influenza is mainly found in birds, but under certain circumstances infections can also occur in humans even though the risk is generally very low. (3) In the event of an outbreak of avian influenza, there is a risk that the disease agent might spread to other holdings where poultry or other captive birds are kept. As a result it may spread from one Member State to other Member States or to third countries through trade in live birds or their products. (4) Council Directive 2005/94/EC (3) sets out certain preventive measures relating to the surveillance and the early detection of avian influenza and the minimum control measures to be applied in the event of an outbreak of that disease in poultry or other captive birds. That Directive provides for the establishment of protection and surveillance zones in the event of an outbreak of highly pathogenic avian influenza. (5) Following the notification by Hungary of an outbreak of highly pathogenic avian influenza of subtype H5N8 in a duck fattening holding in BÃ ©kÃ ©s County, Hungary, on 24 February 2015, Commission Implementing Decision (EU) 2015/338 (4) was adopted. (6) Implementing Decision (EU) 2015/338 provides that the protection and surveillance zones established by Hungary, in accordance with Directive 2005/94/EC, are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2015/338 is to apply until 26 March 2015. (7) The interim protective measures put in place following the outbreak in Hungary have now been reviewed within the framework of the Standing Committee on Plants, Animals, Food and Feed and the areas under restrictions can now be described in a more precise manner. (8) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to define the protection and surveillance zones established in Hungary at Union level in collaboration with that Member State and to fix the duration of that regionalisation. (9) For the sake of clarity, Implementing Decision (EU) 2015/338 should be repealed. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Hungary shall ensure that the protection and surveillance zones established in accordance with Article 16(1) of Directive 2005/94/EC comprise at least the areas listed as protection and surveillance zones in Parts A and B of the Annex to this Decision. Article 2 Implementing Decision (EU) 2015/338 is repealed. Article 3 This Decision is addressed to Hungary. Done at Brussels, 25 March 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (4) Commission Implementing Decision (EU) 2015/338 of 27 February 2015 concerning certain interim protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Hungary (OJ L 58, 3.3.2015, p. 83). ANNEX PART A Protection zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 29 of Directive 2005/94/EC HU Hungary Postal code Area comprising: 27.3.2015 5525 That part of FÃ ¼zesgyarmat town and its periphery (located in BÃ ©kÃ ©s County) within a circle of 3 kilometres radius centred on point Latitude 47.1256 and Longitude 21.1875. Furthermore part of FÃ ¼zesgyarmat town west from streets Kossuth and Ã rpÃ ¡d and north from MÃ ¡tyÃ ¡s street. PART B Surveillance zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 31 of Directive 2005/94/EC HU Hungary Postal code Area comprising: 5.4.2015 4172 5520 5525 5526 The part of BÃ ©kÃ ©s and HajdÃ º-Bihar Counties within the circle of 10 kilometres radius centred on point Latitude 47.1256 and Longitude 21.1875, which contains the whole territory of settlements FÃ ¼zesgyarmat and TÃ ¶viskes and:  part of Szeghalom town north from streets Arany JÃ ¡nos and Kinizsi,  entire area of KertÃ ©szsziget locality,  part of Biharnagybajom locality south from streets Kossuth and RÃ ¡kÃ ³czi.